Title: To Alexander Hamilton from Otho H. Williams, 5 March 1792
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, March 5, 1792. “The misfortunes which have attended the arms of the U States against the Savages very naturally engage attention.… there are perhaps a few who, instead of sympathising, as they ought, in the public concern, find for themselves, consolation in the opportunity of censuring the measures of the Executive.… The Secretary of War, whose friendship I have no reason to doubt, might nevertheless think the communication of my sentiments officious, and an impertinent intrusion on the perogatives of his Office; to you therefore, in private, I take the liberty of communicating them. The heterogeneous composition of the late Army—The animosities among the Officers, occasioned partly by the different constitution of their corps—The delay in forming them; and the deficiency of supplies, were, most probably the true causes of the defeat of our friend St. Clair.… How far the arrangements made for the temporary defence of the frontier will prove effectual will depend upon the fidelity of the friendly Indians.… Would it not be good policy to cultivate a firmer connection with the senecas? … If Indians are to be faught on their own grounds they must be faught in their own way; experience has perfected them in the art of Bush fighting: and none but our expert Rifle Men (not mere Militia) are a match for them in the woods.… The difference between select rifle corps, and the Militia in general you well remember. Great advantages might be obtained, in the present contests, by a well chosen Battalion with a few valiant Indians, under a good partizan Officer.… if by means of a few peace offerings reciprocally presented, a trade with them could be commenced, in all probability, the Ustates would soon derive advantages commensurate to all their pecuniary losses by the War.… I sincerely believe the danger of disaffection among the Indians now in amity with us, is to be apprehended, and the object of this letter is to awaken that suspicion.…”
